Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response
Applicant filed a response on 05/12/2022 to Non-final response filed 12/15/2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 10, 13-14, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhnemann et al. (US 20130302618 A1) referred to as Kuhnemann herein after and as evidenced by DE10253222 as cited in the machine translation provided herein and further in view of Dejneka et al. (US 20120006059 A1) as referred to as Dejneka herein after.
Regarding claims 1 and 3, Kuhnemann discloses a method of manufacturing a glass sheet [0047] comprising:
Melting the glass batch and melting [0048]
Fining the glass melt [0048].
The steps of melting would necessarily occur in a furnace and some type of fining vessel, or refiner [0051], as known to one of ordinary skill in the art.
Kuhnemann discloses melting at a viscosity y of 102 dPas at less than 1700 degrees Celsius [0052].
Kuhnemann discloses refining at 1650 degrees Celsius or less or 1600 degrees Celsius or less [0053], 
Kuhnemann discloses one embodiment [0020] of Al2O3 from 7.0 to 11.8 weight percent [0022] and 15.0 to 17.5 weight percent  Na2O [0028] 
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Alternatively, it would have been obvious to one skilled in the art to optimize the amount of Al2O3 to SiO2 such that the ratio is greater than 0.11 and less than 0.195 as motivated by Kuhnemann to yield a high strength alkali aluminosilicate glass [0035]. [0036] discloses  the silica, aluminum oxide, and zirconia may be present in another embodiment up to 81 percent, which is above 15 weight percent. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the fining temperature based on the glass composition, including fining agents as discussed by Kuhnemann.
Kuhnemann suggests using the refiner of DE10253222 which discloses a Pt-Rh precious metal alloy (see at least [0039] of the machine translation provided herein).
Kuhnemann discloses the glass being formed into a sheet shape via the downdraw method [0049] and submitting the glass to an ion exchange treatment thus creating a compressive stress layer in the surface [0055].
Kuhnemann discloses glass compositions comprising Na2O at least [0038].
Kuhnemann does not disclose an alumina based forming body however; 
In an analogous art of overflow down-draw Dejneka discloses a method of forming a glass sheet specifically with the steps of: Forming a glass sheet using the overflow downdraw method (at least Fig 1) through use of an alumina-based forming body or isopipe which creates a better appearance  for glasses referred to as “high alkali glasses” [0026]-[0027].  Thus it would be obvious to one of ordinary skill in the art to use an alumina based isopipe or forming body for the glass of Kuhnemann which contains greater than 10% Na2O.
	Although, the combined teachings of Kuhnemann and Dejneka do not disclose an active step of controlling an elution amount of Rh into the Na2O-containing molten glass from 0.01 ppm to 5 ppm (by mass) it is considered that by keeping the temperature of the fining step within the claimed ranges the controlling of the elution of Rh is occurring and where Kuhnemann discloses overlapping ranges of the glass composition and method and 
One of ordinary skill in the art would expect the disclosed controlling of the fining temperature step to result in the claimed controlling of elution of Rh because both Kuhnemann and Dejneka make obvious the claimed apparatus for the overflow downdraw method.
MPEP 2112.02 states
A prior art reference to Donley disclosed a glass substrate coated with silver and metal oxide 200-800 angstroms thick. While Donley disclosed using the coated substrate to produce architectural colors, the absorption and reflection mechanisms of the claimed process were not disclosed. However, King’s specification disclosed using a coated substrate of Donley’s structure for use in his process. The Federal Circuit upheld the Board’s finding that "Donley inherently performs the function disclosed in the method claims on appeal when that device is used in ‘normal and usual operation’" and found that a prima facie case of anticipation was made out. Id. at 138, 801 F.2d at 1326. It was up to applicant to prove that Donley's structure would not perform the claimed method when placed in ambient light.). 

Additionally, MPEP 2144.05 states:
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claims 4-5, 10, Kuhnemann discloses a glass composition with overlapping ranges as the present claims see at least Kuhnemann-Abstract, [0021]-[0031], [0036] and the claim set of Kuhnemann which overlap with the presently claimed batch compositions.
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 


Regarding claims 13, 14, and 17, Kuhnemann discloses the glass composition of 102 dPas at 1700 degrees Celsius thus one of ordinary skill in the art would recognize that the glass would have a viscosity of 102.5 dPas at a temperature range of 1550 degrees Celsius or more.
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Alternatively, Kuhnemann discloses altering the viscosity of the glass with fining agents [0033], Fig 1, thus it would also be obvious to one of ordinary skill in the art to optimize the viscosity of the glass with the fining agents for purposes known to one of ordinary skill in the art such as higher throughput at lower viscosity, since it has been held that the desire to enhance commercial opportunities is common-sensical even absent any hint of suggestion in the references themselves

in re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

Claims 2, 8-9, 11-12, 15-16 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhnemann et al. (US 20130302618 A1) referred to as Kuhnemann herein after and as evidenced by DE10253222 as cited in the machine translation provided herein and further in view of Dejneka et al. (US 20120006059 A1) as referred to as Dejneka herein after as applied to claim 1 above and further in view of Delamielleure (US 20110120191 A1) referred to as Delamielleure  herein after.
Regarding claim 2, the combined teachings of Kuhnemann and Dejneka and as evidenced by DE10253222 discussed above do not disclose the ZrO2 elution being controlled as a result of the fining temperature.
Delamielleure discloses a furnace made of electrocast zirconia [0016] for overflow downdraw which is highly resistant to wear thus it would be obvious to one of ordinary skill in the art to use the material for a furnace in a downdraw system taught by Delamielleure because it is resistant to wear. Additionally, NOTE Delamielleure [0017] and Dejneka (as discussed above) aim to reduce zircon defects in the glass.
thus where Kuhnemann discloses the method of present claim 1 with the control of the fining temperature and the same composition of glass of present claim 1
One of ordinary skill in the art would expect the disclosed controlling of the fining temperature step to result in the claimed controlling of elution of Zircon and Platinum because both Kuhnemann, Dejneka and Delamielleure make obvious the claimed apparatus for the overflow downdraw method as recited in the present claims.
MPEP 2112.02 states
A prior art reference to Donley disclosed a glass substrate coated with silver and metal oxide 200-800 angstroms thick. While Donley disclosed using the coated substrate to produce architectural colors, the absorption and reflection mechanisms of the claimed process were not disclosed. However, King’s specification disclosed using a coated substrate of Donley’s structure for use in his process. The Federal Circuit upheld the Board’s finding that "Donley inherently performs the function disclosed in the method claims on appeal when that device is used in ‘normal and usual operation’" and found that a prima facie case of anticipation was made out. Id. at 138, 801 F.2d at 1326. It was up to applicant to prove that Donley's structure would not perform the claimed method when placed in ambient light.). 

Additionally, MPEP 2144.05 states:
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claims 9 and 11, Kuhnemann discloses a glass composition with overlapping ranges as the present claims see at least Kuhnemann-Abstract, [0021]-[0031], [0036] and the claim set of Kuhnemann which overlap with the presently claimed batch compositions.
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Regarding claims 12, 15-16 and 18, Kuhnemann discloses the glass composition of 102 dPas at 1700 degrees Celsius thus one of ordinary skill in the art would recognize that the glass would have a viscosity of 102.5 dPas at a temperature range of 1550 degrees Celsius or more.
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Alternatively, Kuhnemann discloses altering the viscosity of the glass with fining agents [0033], Fig 1, thus it would also be obvious to one of ordinary skill in the art to optimize the viscosity of the glass with the fining agents for purposes known to one of ordinary skill in the art such as higher throughput at lower viscosity, since it has been held that the desire to enhance commercial opportunities is common-sensical even absent any hint of suggestion in the references themselves

in re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").


Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.  Applicant argues that the present claims are not obvious over the cited references because Kuhnemann fails to teach the presently claimed amount of aluminum oxide and there is no motivation to modify the amount of aluminum oxide.  Applicant attempts to remark that Kuhnemann is contrary to the present amount of aluminum oxide pointing to [0027] of the present application’s specification.
MPEP 2163.05 states
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.
See also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion"). Compare Union Oil of Cal. v. Atl. Richfield Co., 208 F.3d 989, 997, 54 USPQ2d 1227, 1232-33 (Fed. Cir. 2000) (Description in terms of ranges of chemical properties which work in combination with ranges of other chemical properties to produce an automotive gasoline that reduces emissions was found to provide an adequate written description even though the exact chemical components of each combination were not disclosed and the specification did not disclose any distinct embodiments corresponding to any claim at issue. "[T]he Patent Act and this court’s case law require only sufficient description to show one of skill in the . . . art that the inventor possessed the claimed invention at the time of filing."

[0027] of the present application’s specification has overlapping ranges with the prior art of the rejection and the claim amendments and the claim amendments have carved out what the Applicant believes is a patentable portion however the ratio does not appear to be inventive nor has Applicant indicated why the particular ratio is distinguished over the prior art.  Applicant states that the prior art of the rejection is contrary to the present invention however as stated in the rejection above overlapping or close ranges are prima facie obvious.  The rejection further indicates why one skilled in the art would be motivated to optimize the ranges. 
Although Applicant has stated that the prior art is “contrary” to the claim amendments Applicant’s mere conclusionary statement does not indicate novelty.  Furthermore, MPEP 2123 states patents are relevant for all they contain.  Non preferred embodiments do not constitute a teaching away.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741